aDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the claims filed 8/13/2019 claims 13-24 have been newly added and claims 1-12 have been cancelled and thus claims 13-24 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 lines 4-5 and claim 14 lines 2-3 recite “a volumetric flow rate/differential pressure characteristic” It is unclear to the Examiner if applicant is trying to claim a volumetric flow rate and a differential pressure characteristic or a volumetric flow rate or differential pressure characteristic or a volumetric flow rate and/or differential pressure characteristic.
Claim 13 line 8 recites equation             
                a
                
                    
                        x
                    
                    
                        1.5
                    
                
                +
                b
                 
            
        the equation is unclear as the claim does not provide any indication of what the variables are. Examiner has taken the stance that “a” and “b” are constants and “x” is an independent variable and the equation is a standard curve equation known in the art.
Claims 14-24 are rejected as well due to their dependency upon a rejected base claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 15, 16, 17, 18, 19, 22, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kofoed (U.S. Pat. 5,535,633) in view of Shiba (U.S. Pat. 6,912,919).
Regarding claims 13 and 22, Kofoed discloses a ventilator apparatus (Fig. 1), comprising: at least one differential pressure measurement path (Col. 4 lines 56-67-Col. 5 lines 1-8; Fig. 1 differential flow meter (10), flow restrictor (14) and breathing tube (12) make up the pressure differential measurement path); and a differential pressure sensor (Fig. 1 differential pressure sensor (30)), wherein the differential pressure measurement path has a flow channel with at least two measurement openings (Col. 4 lines 56-67-Col. 5 lines 1-8; Fig. 1 First and second pressure takeoff tube (16) and (18)). 
Kofoed does not explicitly disclose a volumetric flow rate/differential pressure characteristic curve is realized by the differential pressure measurement path in conjunction with the differential pressure sensor, said characteristic curve lying between a linear curve and a curve describable by (a)X15 + b.
However, Shiba teaches a volumetric flow rate/differential pressure characteristic curve is realized by the differential pressure measurement path in conjunction with the differential pressure sensor, said characteristic curve lying between a linear curve and a curve describable by (a)X1.5 + b (Col. 7 lines 59-67-Col. 8 lines 1-49 disclose 3 curves generated from the differential pressure and flow velocity; fig. 2 curve is between the y=x and y=mx1.5 curves).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kofoed to incorporate a volumetric flow rate/differential pressure characteristic curve is realized by the differential pressure measurement path in conjunction with the differential pressure sensor, said characteristic curve lying between a linear curve and a curve as taught by Shiba. The skilled artisan would have been motivated to make the modification in order to consider the measurement range and error and calculate a flow velocity with a high degree of accuracy considering the measuring error (Shiba, Col. 8 lines 35-49). 


    PNG
    media_image1.png
    491
    691
    media_image1.png
    Greyscale

Regarding claim 14, the modified device of Kofoed discloses the volumetric flow rate/differential pressure characteristic curve is realized by adapting the volumetric flow rate/differential pressure characteristic curve of the differential pressure measurement path (Shiba, Col. 7 lines 59-67-Col. 8 lines 1-49 disclose 3 curves generated from the differential pressure and flow velocity; fig. 15).
Regarding claims 15, the modified device of Kofoed discloses given a defined flow direction of a respiratory gas through the flow channel of the differential pressure measurement path, a static pressure and a dynamic, are present in a region of a first of the measurement openings and a static pressure and a dynamic, are present in a region of a second of the measurement openings (Kofoed, Col. 3 lines 65-67 –Col. 4 lines 1-17; Col. 4 lines 55-62 discloses a differential pressure sensor and flowmeter thus being capable of measuring static pressure, dynamic flow and differential pressure; Fig. 2 measurement openings (320) and (324)).
Examiner has taken the stance that the prior art discloses the structure of the claim and thus would inherently have a volume flow dependent negative pressure in a first opening because the airflow through the conduit would be drawn into the first open measurement path as a negative pressure would be created between the breathing circuit and the take-off tube and a volume flow dependent positive pressure drawn out of the second open measurement path as a positive pressure would be created between the take-off tube and the breathing circuit.
Regarding claim 16, the modified device of Kofoed discloses the flow channel is at least partly ring-shaped (Kofoed, Fig. 1 shows flow channel (14), (12), and takeoff tube (16) and (18) in a ring shape).
Regarding claims 17, the modified device of Kofoed discloses measurement nozzles flanged onto the flow channel so that an alignment of measurement lines (Kofoed, Fig. 2 male luers (328) and (330)), at least in a region of the measurement openings, has a component that is tangential to an outer delimiting face of the flow channel and/or to a principal flow direction of respiratory gas in the flow channel (Kofoed, Fig. 2 flow channels (316) and (318), with measurement opening (320) and (324) tangential to an outer face of flow channels (316) and (318)).
Regarding claims 18, the modified device of Kofoed discloses the alignment of one of the measurement lines, at least in the region of the measurement opening, lies in an angular range of 00 to 600 about an axis that is aligned tangential to a local principal flow direction of the {00291281 }6respiratory gas in the flow channel (Kofoed, Fig. 2 male luers (328) and (330), flow channels (316) and (318), with measurement opening (320) and (324) tangential to an outer face of flow channels (316) and (318), measurement openings (320) and (324) at a 0 degree angle with the aligned tangential outer face of flow channels (316) and (318) thus falls within the workable range between 0 and 60 degrees).
It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.)  
It is the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  See In re Boesch, 617 F.2d 
Regarding claims 19, the modified device of Kofoed discloses the alignment of the measurement line, in the region of the measurement opening, is realized approximately counter to the principal flow direction for a first measurement opening and approximately in the direction of the principal flow direction for a second measurement opening (Kofoed, Fig. 2 male luers (328) and (330) flow channels (316) and (318), with measurement opening (320) and (324) tangential to an outer face of flow channels (316) and (318)).
Regarding claims 23, the modified device of Kofoed discloses determining the volumetric flow rate of the respiratory gas with a differential pressure measuring apparatus having a differential pressure measurement path in which a respiratory gas volumetric flow rate dependent differential pressure is produced (Kofoed, Col. 4 lines 56-67-Col. 5 lines 1-8; Fig. 1 differential flow meter (10), flow restrictor (14) and breathing tube (12) make up the pressure differential measurement path; Col. 5 Lines 26-50 discloses a gas flow circuit for a flowmeter and a differential pressure sensor), and having a {00291281 }7differential 
Regarding claims 24, the modified device of Kofoed discloses the differential pressure measurement path employed to determine the volumetric flow rate of the respiratory gas is embodied so that measurement nozzles are flanged (Kofoed, Fig. 2 male luers (328) and (330)) onto the flow channel so that an alignment of measurement lines, at least in a region of the measurement openings, has a component that is tangential to an outer delimiting face of the flow channel (Kofoed, Fig. 2 flow channels (316) and (318), with measurement opening (320) and (324) tangential to an outer face of flow channels (316) and (318)).
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kofoed (U.S. Pat. 5,535,633) in view of Shiba (U.S. Pat. 6,912,919) as applied to claim 13, in further view of Knodle (U.S. Pat. 4,859,858).
Regarding claims 20 and 21, the modified device of Kofoed does not explicitly disclose the apparatus is an emergency ventilator.
However, Knodle teaches the apparatus is a mobile emergency ventilator (Col. 5 lines 47-55 discloses the device being used in an emergency and transportable; Col. 8 lines 51-57 discloses the device is portable).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kofoed to incorporate a mobile emergency ventilator as taught by Knodle. The skilled artisan would have been motivated to make the modification in order to use the device in any scenario and location. 



Conclusion
A. Kofoed (U.S. Pat. 5,379,650) teaches “Differential Pressure Sensor for Respiratory Monitoring”
B. Orr (U.S. Pat. 5,347,843) teaches “Differential Pressure Flowmeter with Enhanced Signal Processing for Respiratory Flow Measurement”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957. The examiner can normally be reached Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        10/12/2021

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785